Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 1 of 17



Michael A. Bliven
Aaron J. Brann
BLIVEN LAW FIRM, P.C.
704 South Main
Kalispell, MT 59901
Telephone: (406) 755-7828
Facsimile: (406) 755-6829
Email: mike@blivenlawfirm.com

Attorney for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 MEGAN JOHNSON and BLAKE
 JOHNSON,
                                              CV 20-00011-DWM
        Plaintiffs,
                                              FIRST AMENDED COMPLAINT,
       v.                                     REQUEST FOR DECLARATORY
                                              JUDGMENT, AND JURY
 GEICO GENERAL INSURANCE CO.,                 DEMAND
 and JOHN DOES 1-2,

        Defendants.



Plaintiffs Megan Johnson and Blake Johnson, through their attorneys at Bliven Law

Firm, P.C., states for their complaint as follows:

1.    This complaint arises out of an underinsured motorist claim Megan Johnson

filed with Geico General Insurance Company (“GEICO”), her insurance carrier at

all times relevant.


 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                     PAGE 1
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 2 of 17



2.    Jurisdiction for this cause lies in within the State of Montana, in that the

subject matter of this Complaint involves matters that occurred in the State of

Montana between citizens of Montana and companies doing business in the State of

Montana.

3.    Venue is proper in the above Court in that the events giving rise to this dispute

occurred in Flathead County, Montana, in the Missoula Division of the District of

Montana.

4.    The underinsured motorist claims originated from a motor vehicle wreck that

occurred on or about December 13, 2017 involving Megan Johnson and an at-fault

driver insured by Progressive Insurance Company (“Progressive”). Progressive

tendered the full $25,000 policy limits to Megan Johnson (who was pregnant at the

time of the wreck) in light of her serious injuries and on account of the facts

surrounding the wreck, including that its own insured was wholly negligent and at

fault for the wreck with Plaintiff having no comparative liability.

                     FACTS COMMON TO ALL COUNTS

5.    On or around December 13, 2017 Plaintiff was involved in a motor vehicle

wreck with at-fault driver and Progressive insured, Benjamin Jackson. At the time

of the wreck, Plaintiff was 28 weeks pregnant. Plaintiff suffered injuries in the

wreck which required medical treatment due to the negligent conduct of

Progressive’s insured.

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                     PAGE 2
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 3 of 17



6.    After making advance payments, Progressive tendered its policy limits of

$25,000 in exchange for a release after Plaintiff secured approval from GEICO, her

insurer, to release Progressive.

7.    Plaintiff Megan Johnson filed a claim with GEICO for underinsured

motorist coverage (“UIM”).

8.    Plaintiff provided GEICO with the police report for the crash, medical

records, medical bills, and proofs of loss as to the nature and severity of the

injuries caused by the wreck of December 13, 2017.

9.    Prior to Plaintiff submitting a settlement demand brochure or complete proof

of loss, GEICO evaluated the claim and offered Mrs. Johnson only $5,000 to settle

the claim. Defendant GEICO has arbitrarily denied evaluating or requesting

additional medical evidence, paying the policy limits, has arbitrarily failed to make

an offer in good faith, based upon documentation provided, failed to provide a

reasonable basis for denial or offer made consistent with the evidence, and has

failed to effectuate a fair process for settlement of Plaintiff’s UIM claim.

10.   Defendant averred GEICO’s stated reasons for its minimal evaluation and

offer are because Plaintiff’s medical bills only include 15 months of Chiropractic

care, and that GEICO disputes any of Plaintiff’s medical treatment related to her

pregnancy was caused, aggravated, or exacerbated by the motor vehicle wreck.

However, GEICO did not seek any documents related to the relationship of that

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                     PAGE 3
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 4 of 17



treatment to the wreck, and never sent a request to the treating medical providers or

asked for proof of then relationship from Plaintiff or her counsel.

11.    The damages Plaintiff suffered are far in excess of the offer GEICO offered

under its policy.

12.   Notwithstanding GEICO’s assertions that Plaintiff’s medical records do not

support a settlement offer higher than the de minimis offer it conveyed, GEICO

has instead demanded that both Plaintiffs each undergo a “statement under oath” in

order to further evaluate Plaintiff’s claim. Again, this was prior to asking Plaintiff

for any documentation of any relationship of that treatment or investigation of the

relationship, and prior to Plaintiff’s submitting any settlement demand brochure.

13.   GEICO’s demands for a “statement under oath” do not bear a reasonable

relationship to the basis for its denial and GEICO has breached its contract prior to

requesting these statements. Plaintiffs are not medical experts, and GEICO’s

demands appeared more calculated to intimidate Plaintiffs rather than a good faith

investigation or verification of the basis for GEICO’s denials of Plaintiff Megan

Johnson’s injuries and damages.

14.   GEICO is attempting undermine established causation without fair and good

faith investigation and inquiry into her injuries and damages and is making every

effort to deny Plaintiff’s claimed damages despite proofs of loss that have already

been supplied without engaging in due diligence before denial.

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                     PAGE 4
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 5 of 17



                                     COUNT I

                           BREACH OF CONTRACT

15.   Plaintiffs re-allege the allegations set forth in paragraphs 1 through 14.

16.   Plaintiff’s husband, Blake Johnson, paid valuable consideration for

underinsured motorist coverage, and the policy covered the Plaintiff Megan Johnson

and family member at the time of the crash.

17.   Defendant GEICO’s UIM agreement created a duty to make payments upon

a reasonable investigation with all available and reasonably ascertainable

information.

18.   Defendant GEICO’s UIM agreement created a duty to affirm or deny

coverage of claims within a reasonable time after proof of loss statements has been

completed.

19.   Defendant GEICO’s UIM agreement provides that they will pay all

compensatory damages under state law to its injured insured.

20.   Plaintiff made repeated requests for Defendant GEICO to make payments to

Plaintiff for expenses under the underinsured motorists portion of the policy

pursuant to Montana law, including Shilhanek, 70 P.3d 721, Ridley, 951 P.2d 987;

and Watters, 3 P.3d 626, and for requesting a copy of the policy.

21.   Plaintiff has provided Defendant GEICO with documentation supporting

damages, and other proofs of loss, but Defendant GEICO ignored or disregarded that

PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                            DEMAND FOR JURY TRIAL
                                    PAGE 5
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 6 of 17



documentation with vague, untenable, and/or unreasonable excuses, breaching its

contractual duties, its fiduciary duties, and its duties of good faith and fair dealing

with its insureds and instead of requesting additional supporting medical evidence

or proof of loss but instead demanded statements under oath of both Megan Johnson

and Blake Johnson.

22.   Defendant GEICO failed to make payments to Plaintiff for her economic

damages under the UIM policy in a timely fashion, or at all.

23.   Defendant GEICO is aware that Plaintiffs’, and each of them, injuries and

damages exceed the underlying coverage’s policy limits.

24.   Defendant GEICO consented to Plaintiffs accepting the policy limits of the

at-fault driver’s Progressive insurance policy.

25.   Defendant GEICO has refused to make payment of damages that Plaintiff is

legally entitled to collect under the UIM coverage, and had failed to provide the

policy as requested despite making demands based upon what it has stated is specific

policy language.

26.   Defendant GEICO’s actions and its refusal to make payment has caused

Plaintiff monetary and emotional damages, as she was unable to return to work for

a period of time, or engage in usual activities, and she suffered great distress while

pregnant at the potential loss of her unborn son.

27.   Plaintiff Blake Johnson, Megan Johnson’s husband and Edwin Johnson’s

PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                            DEMAND FOR JURY TRIAL
                                    PAGE 6
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 7 of 17



father, also suffered emotional distress due to Megan’s struggles with pregnancy and

other complications and damages from this loss, in addition to GEICO’s treatment

of him as the policy holder, and through GEICO’s treatment of his wife, Plaintiff

Megan Johnson, and the emotional distress caused by of potential loss of and risk to

his unborn son (Edwin) when Megan was involved in the car wreck.

28.   Plaintiff Blake Johnson’s claim on the underlying Progressive policy would

be derivative, according to Progressive, and GEICO, therefore he is underinsured as

well for purposes of his GEICO claim and the policy.

29.   Plaintiff requests that the Court enter judgment against Defendant GEICO on

the above issues and order them to make payment of damages previously submitted

to Defendant but not paid to Plaintiff, without condition, release, “offset,” self-

subrogation, or payment to third parties.

30.   As Montana has adopted the “insurance exception” to the American Rule for

the recovery of attorney fees, Plaintiffs are entitled to recover reasonable attorney

fees and costs as a result of Defendant GEICOs denial of coverage for UIM benefits,

failure to pay reasonable damages, or the limits under the UIM policy, breach of

contract, pursuant to Mountain West Farm Bureau Mutual Insurance Company v.

Brewer (2003), 315 Mont. 231, 69 P.3d 652, and Riordan v. State Farm Mutual

Automobile Insurance Company, 589 F.3d 999 (9th Cir., 2009).

31.   Plaintiffs each request their attorney fees be awarded against GEICO.

PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                            DEMAND FOR JURY TRIAL
                                    PAGE 7
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 8 of 17



                                       COUNT II

                   REQUEST FOR DECLARATORY JUDGMENT

32.      Plaintiffs re-allege the allegations set forth in paragraphs 1 through 31.

33.      Plaintiff pursuant to Sec. 27-8-201, MCA et. seq., and Rule 57 M.R.Civ.P,

brings this    action for declaratory judgment.

34.      Plaintiff request this Honorable Court to declare that the Defendants are

obligated to make necessary payment of economic damages to the Plaintiff, notably

medical expenses and wage loss, pursuant to the Montana Supreme Court’s holdings

in Ridley v. Guaranty Nat. Ins Co., 286 Mont. 325, 951 P.2d 987 (1997), Dubray v.

Mt. W. Ins. Exch. 2001 MT 251, 307 Mont. 134, 36 P.3d 897, Watters v. Guaranty

Nat. Ins. Co., 2000 MT 150, 3 P.3d 626, and Shilhanek v. D-2 Trucking, Inc., 2003

MT 122, 315 Mont. 519, 70 P.3d 721.

35.      Defendant GEICO owed a duty to attempt in good faith to effectuate a prompt,

fair, and equitable settlements of Plaintiffs’ claims where liability is reasonably

clear.

36.      Plaintiff has made repeated requests for Defendant GEICO to pay all the

benefits Plaintiff is entitled to pursuant to Montana Law, including Ridley and

Dubray and Mont. Code Ann. § 33-18-201.

37.      Defendant GEICO has failed to pay timely under Montana law and the above-

cited cases. In fact, GEICO refused to make payment after it has clearly been

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                     PAGE 8
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 9 of 17



established that Plaintiff has additional medical expenses and has incurred wage loss

and economic damages and other damages in excess of the Progressive policy limits.

38.   Defendant GEICO has only minimally made an offer of any kind, has not

advanced payment, and has offered significantly less than the full amount required

and owed to Plaintiff that she would reasonably expect or her husband would as

insureds, and reasonable consumers of insurance, for their losses based upon

GEICO’s advertising campaigns, and jury verdicts, for her damages.

39.   Defendant GEICO has not submitted a supported reason for its denial, and has

offered no evidence to contradict the clear treatment record of Plaintiff’s post-wreck

injuries which is well documented and supported by her treating providers or to fully

and fairly evaluate her claims.

40.   Plaintiff requests that the Court enter judgment against Defendant GEICO on

the above issues and order them to make payment of damages previously submitted

to Defendant GEICO, but not paid to Plaintiff, without condition or release.

41.   Plaintiff requests that GEICO be required to pay interest on its delayed

payments at rates allowed by Montana law.

                                    COUNT III

                      UNFAIR TRADE PRACTICES ACT

42.   Plaintiffs re-allege the allegations set forth in paragraphs 1 through 41.

43.   Defendant GEICO owed a duty to affirm or deny coverage of claims within

PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                            DEMAND FOR JURY TRIAL
                                    PAGE 9
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 10 of 17



a reasonable time after proof of loss statements had been completed pursuant to

Mont. Code Ann. § 33-18-201(5).

44.    Defendant GEICO violated this duty when it invoked delay tactics, failing to

respond to communications from Plaintiff, failing to act on Plaintiffs’ claim, and

refusing to provide requested policy information. Defendant GEICO further

delayed affirming or denying coverage after receiving Plaintiffs’ proofs of loss by

requesting unnecessary, irrelevant, and superfluous documentation from Plaintiffs

beyond reasonable consumer expectations, notably and especially when GEICO

demanded both Mr. and Mrs. Johnson undergo examinations under oath.

45.    Defendant GEICO owed a duty to attempt in good faith to effectuate a

prompt, fair, and equitable settlement of claims in which liability has become

completely clear pursuant to Mont. Code Ann. § 33-18-201(6).

46.    Defendant GEICO violated that duty by choosing to engage in denial and

delay tactics by delaying responses to communications from Plaintiffs, failing to

act on Plaintiffs’ claim, failing to acknowledge, failing to seek supporting

documentation that would be relevant, and failing to provide a reasonable

explanation of the basis in the insurance policy for the denial of the claim or offer

to settle.

47.    Defendant GEICO has injured Plaintiffs in its improper actions in that

Plaintiffs have been further victimized and suffered distress as a result of GEICO’s

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                    PAGE 10
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 11 of 17



actions.

48.   Plaintiffs have suffered emotional distress and humiliation, as well as fear of

financial hardship and emotional distress, as a result of Defendant GEICO’s unfair

claim settlement practices, and they are entitled to payment of these additional

actual damages pursuant to Mont. Code Ann. §§ 33-18-242(1), (4) and Lorang v.

Fortis Ins. Co. 192 P.3d 186.

49.   Defendant GEICO’s unfair claim settlement practices described herein

constitute fraud and/or actual malice, and it should be required to pay exemplary

damages pursuant to Mont. Code Ann. § 27-1-221.

                                     COUNT IV

                          COMMON LAW BAD FAITH

50.   Plaintiffs re-allege the allegations set forth in paragraphs 1 through 49.

51.   GEICO owed Plaintiff, as a first party insured and claimaint, duties of good

faith and fair dealing and other fiduciary duties in investigating the claim,

providing confirmation of coverage, and throughout the course of GEICO’s claims

handling.

52.   “The implied covenant of good faith and fair dealing requires honesty in fact

and the observance of reasonable commercial standards of fair dealing in the

trade.” Story v. City of Bozeman, 791 P.2d 767, 775 (quoting Mont. Code Ann. §

28-1-211). The tort of bad faith applies in exceptional circumstances and “serves

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                    PAGE 11
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 12 of 17



to discourage oppression in contracts which necessarily give one party a superior

position.”

53.    GEICO failed to treat its insureds, the Plaintiffs, with good faith and fair

dealing. GEICO did not act as Plaintiffs’ fiduciary and did not consider the

Plaintiffs’ interests above the interests of GEICO. GEICO’s dilatory and yet

aggressive tactics have compelled Plaintiffs to litigation to seek justice. This delay

in Plaintiffs’ recovery is a reflection of GEICO’s pattern and practice of holding up

settlements, even when the proofs of loss provided clearly support damages in

excess of its lowball offer followed by a demand for statements under oath instead

of any supporting documentation to address legitimate questions of causation, if

any.

                                      COUNT V

          NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

54.    Plaintiffs re-allege the allegations set forth in paragraphs 1 through 53.

55.    GEICO negligently inflicted emotional distress on Plaintiffs by failing to

timely or substantively acknowledge Plaintiffs’ correspondence, failing to pay or

process Plaintiffs’ claim and its failure to handle the claims with courtesy and to

conduct a fair investigation of Plaintiffs’ claim before making a minimal offer then

demand statements under oath when that offer was rejected by Plaintiffs.

56.    GEICO negligently inflicted emotional distress on Plaintiffs when it

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                    PAGE 12
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 13 of 17



exhibited a pattern of dismissive, irresponsible, and inconsiderate behavior not

consistent with fiduciary duties to an insured and caused Plaintiffs additional pain,

suffering, and emotional distress.

57.   “A cause of action for negligent infliction of emotional distress will arise

under circumstances where serious or severe emotional distress to the plaintiff was

the reasonably foreseeable consequence of defendant’s negligent act or omission.”

Sacco v. High Country Independent Press, Inc., 271 Mont. 209, 232, 896 P.2d 411

(1995). It is only for the court to decide whether severe or serious emotional

distress could be found form the evidence, and for the jury to decide whether it in

fact existed. Id. at 233. The finder of fact, whether judge or jury, is “best situated to

determine whether and to what extent the defendant’s conduct caused emotional

distress, by referring to their own experience.” Id. Evidence of physical injury is

not necessary to support a claim for emotional distress. Id.

58.   The Montana Supreme Court has adopted the Restatement (Second) of

Tort’s definition of “severe or serious” emotional distress: “Emotional distress . . .

includes all highly unpleasant mental reactions . . . . It is only where it is extreme

that the liability arises . . . The law intervenes only where the distress inflicted is so

severe that no reasonable [person] could be expected to endure it. The intensity and

duration of the distress are factors to be considered in determining the severity.” Id.

271 Mont. at 234.

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                    PAGE 13
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 14 of 17



59.      Plaintiffs suffered damages and emotional loss and distress, and GEICO,

rather than acting as a fiduciary or in good faith, failed to pay excess damages or

make any payment of damages, did not investigate or evaluate the claim in good

faith consistent with its fiduciary duties, and sought irrelevant statements under

oath rather than medical evidence on medical causation issues, if any, and

Plaintiffs are now being compelled to litigation to seek justice and GEICO is liable

for negligent infliction of emotional distress.

                                       COUNT VI

                              BREACH OF CONTRACT

                                     (as to Does 1-2)

60.      Plaintiffs re-allege the allegations set forth in paragraphs 1 through 59.

61.      Plaintiffs allege alternatively that individuals or entities denoted as Does 1-2

were responsible for the breach of contract which caused damage to Plaintiff.

Plaintiff may be uncertain as to the identity of others involved or otherwise

responsible as the incident arose from a breached insurance contract involving

insurance companies, using corporate entities and shells.

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

      1. For all general and compensatory damages proved and awarded by the jury or

         court;

      2. For all special damages proved and awarded by the jury or court;

 PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                             DEMAND FOR JURY TRIAL
                                    PAGE 14
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 15 of 17



   3. For all other damages allowed by law and awarded by the jury;

   4. For Plaintiff’s attorney fees, notably under Brewer;

   5. For Plaintiff’s costs and disbursements in this action; and

   6. For such other and further relief as the Court deems just and equitable under

      the circumstances.

WHEREFORE, Plaintiffs pray for judgment against Defendant GEICO regarding

the Request for Declaratory Judgment pursuant as follows:

   1. That the Court declares Defendant GEICO responsibility to pay for all

      economic damages outstanding, including reasonable attorney’s fees, which

      have resulted from its unlawful refusal to pay related economic damages.

   2. That the Defendants be required to effectuate a fair, equitable and prompt

      settlement as to the economic damages set forth herein without condition or

      release.

   3. That the Court award supplemental relief in the form of Plaintiff’s reasonable

      attorney fees and costs as provided under Mont. Code Ann. §§ 27-8-311 and

      -313, Renville v. Farmers Ins. Exch., 2004 MT 366, Mlekush v. Farmers Ins.,

      2017 MT 256, Trustees of Ind. U. v. Buxbaum et al, 2003 MT 97, Mt. W. Farm

      Bureau Mutual Ins. Co. v. Brewer et al., 2003 MT 98.; and Mem. Riordan v.

      State Farm Mut. Auto. Ins. Co., (D. Mont. June 20, 2008) (CV 07-38-DWM-

      JCL).

PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                            DEMAND FOR JURY TRIAL
                                   PAGE 15
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 16 of 17



  4. For such other and further relief as the Court deems just and equitable under

     the circumstances.

                                JURY DEMAND

  1. Plaintiff hereby demands a jury trial on all claims triable by right.

     Dated: May 15, 2020




                                                BLIVEN LAW FIRM P.C.


                                             By:___/s/ Michael A. Bliven_____
                                               Michael A. Bliven
                                               704 South Main
                                               Kalispell, MT 59901




                          CERTIFICATE OF SERVICE

     I , the undersigned, hereby certify that on May 15, 2020, a copy of the

PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                            DEMAND FOR JURY TRIAL
                                   PAGE 16
Case 9:20-cv-00011-DWM Document 13 Filed 05/15/20 Page 17 of 17



foregoing was served upon the following by Mail, E-Mail, Hand-Delivery, Fax,
Federal Express, or CM/ECF:


  Jesse Beaudette               []                 U.S. Mail
  Joshua Nichols                []                 E-Mail
  BOHYER, ERICKSON, BEAUDETTE & []                 Hand-Delivery
  TRANEL, P.C.                  []                 Fax
  283 West Front, Suite 201     []                 Federal Express
  P.O. Box 7729                 [x]                CM/ECF
  Missoula, MT 59807-7729
  (406) 532-7800
  Attorneys for GEICO


                  /s/ Michael A. Bliven
                                             Attorney for Plaintiff




PLAINTIFFS’ FIRST AMENDED COMPLAINT, REQUEST FOR DECLARATORY JUDGMENT, AND
                            DEMAND FOR JURY TRIAL
                                   PAGE 17
